

115 S228 IS: Small Business Broadband Deployment Act of 2017
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 228IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Mr. Daines (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo ensure that small business providers of broadband Internet access service can devote resources
			 to broadband deployment rather than compliance
with cumbersome regulatory requirements, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Broadband Deployment Act of 2017. 2.Small business exemption (a)DefinitionsIn this section—
 (1)the term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation of the Senate; and
 (B)the Committee on Energy and Commerce of the House of Representatives; (2)the term broadband Internet access service has the meaning given the term in section 8.2 of title 47, Code of Federal Regulations;
 (3)the term Commission means the Federal Communications Commission; and (4)the term small business means any provider of broadband Internet access service that has not more than 250,000 subscribers.
 (b)Exception for small businessesThe enhancements to the transparency rule of the Commission under section 8.3 of title 47, Code of Federal Regulations, as described in paragraphs 162 through 184 of the Report and Order on Remand, Declaratory Ruling, and Order of the Commission with regard to protecting and promoting the open Internet (adopted by the Commission on February 26, 2015) (FCC 15–24), shall not apply to any small business.
 (c)SunsetSubsection (b) shall not have any force or effect after the date that is 5 years after the date of enactment of this Act.
 (d)Report by FCCNot later than 180 days after the date of enactment of this Act, the Commission shall submit to the appropriate congressional committees a report that contains the recommendations of the Commission, and data supporting those recommendations, regarding whether—
 (1)the exception provided under subsection (b) should be made permanent; and (2)the definition of the term small business for the purposes of the exception provided under subsection (b) should be modified from the definition in subsection (a)(4).